DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 26, 28-33 and 35-38 are currently pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 11/16/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 
Objection to the Specification
The objection of the specification for informalities has been partially overcome by the amendment to page 13 of the specification. Structures VI, VIII, IX, XII, XIV, XV, XVII, XX, XXII, and XXIII (below) remain incomplete for missing a positive charge on the sodium ion.

    PNG
    media_image1.png
    168
    404
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    163
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    413
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    159
    400
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    156
    406
    media_image5.png
    Greyscale

       
    PNG
    media_image6.png
    172
    396
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    166
    392
    media_image7.png
    Greyscale
            
    PNG
    media_image8.png
    156
    429
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    170
    411
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    159
    416
    media_image10.png
    Greyscale
.
The objection is maintained. 

Objection to the Claims
The objection of claim 27 for informalities has been overcome by cancelling the claim. The objection has been withdrawn. 
The objection of claims 27-28 and 32-33 for improper Markush formatting has been overcome by the claim amendments. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 26 and 28-38 under 35 USC 112(a), scope of enablement, has been partially overcome by incorporating the anionic surfactant limitations from claim 27 into claim 26. Since the amphoteric surfactants remain unlimited, the rejection is maintained for claims 26, 28-33 and 35-38. (Claims 27 and 34 have been cancelled.) The rejection may be overcome by amending line 4 of claim 26 to recite “the anionic or amphoteric surfactant is selected from…” or “the 
The rejection of claim 30 under 35 USC 112(b), for being unclear, has been overcome by replacing “composition” with “surfactant”. The rejection has been withdrawn.

35 USC § 102 Rejection
The rejection of claims 26-37 under 35 USC 102(a)(1), for being anticipated by Purushotham et al. Int. J. Res. Pharm. Chem. 2011, 1, 637-640 (teaching a one-time application of a sodium lauryl sulphate composition), has been overcome by amending claim 26 to require that “the composition is administered [] 3 to 14 times weekly.” The rejection has been withdrawn.
The rejection of claims 26-31 and 33-37 under 35 USC 102(a)(1), for being anticipated by Chen et al. CN 104043112 A (teaching administering a composition comprising 0.2% of sodium lauryl sulfate “to the affected area 4 times a day or as directed by a doctor”), has been overcome by amending claim 26 to require the composition comprises 0.3 % to 10% by weight of the surfactant. The rejection has been withdrawn.

35 USC § 103 Rejection
The rejection of claims 37-38 under 35 USC 103, for being obvious over Chen et al. CN 104043112 A, has been overcome by amending claim 26 to require that the composition comprises 0.3 % to 10% by weight of surfactant.  The rejection has been withdrawn. 

Double Patenting Rejection
The provisional rejection of claims 26-27, 29-30, and 34-38, for nonstatutory obvious double patenting over claims 22-41 (current claims 22-23, 26-29 and 31-38) of copending Appl. No. 16/314,236, has been overcome for claims 27 and 34, because the claims have been claims 26, 29-30 and 35-38, because the rejection is not traversed and a prima facie case of obviousness remains.
The provisional rejection of claims 26-31 and 34-38, for nonstatutory obvious double patenting over claims 1 and 9-19 of copending Appl. No. 16/618,597 has been overcome for claims 27 and 34, because the claims have been cancelled, and for claims 26, 28-31, and 35-38, because copending claim 1 was amended from a composition to a method claim (and the specification can no longer be relied on for teaching a particular “use”). The rejection is withdrawn; however, the amendment to copending claim 1 necessitates a ground of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Structures VI, VIII, IX, XII, XIV, XV, XVII, XX, XXII, and XXIII (below) are incomplete for missing a positive charge on the sodium ion. See page 13.

    PNG
    media_image1.png
    168
    404
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    163
    399
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    413
    media_image3.png
    Greyscale
            
    PNG
    media_image5.png
    156
    406
    media_image5.png
    Greyscale

       
    PNG
    media_image6.png
    172
    396
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    166
    392
    media_image7.png
    Greyscale
           
    PNG
    media_image8.png
    156
    429
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    170
    411
    media_image9.png
    Greyscale


    PNG
    media_image4.png
    159
    400
    media_image4.png
    Greyscale
  
    PNG
    media_image10.png
    159
    416
    media_image10.png
    Greyscale

Appropriate correction is required.

Claim Objections
Claim 27 is objected to for the following informalities:
Claim 27 line 6 misspells sulfonate as “sulsonate”.
Claim 27 line 7 recites “sulphosuccinic acid” which inconsistent with the remainder of the claim’s use of “sulfate” and “sulfonate”. The term “sulphosuccinic” should be replaced with “sulfosuccinic” for grammatical consistency. 
Claim 27 line 9 is missing a comma after “lithium lauryl sulfate”. 
Claim 27 line 10 is missing a semicolon after “thereof”.
Claim 27 line 11 (last line) recites “on to”, which should be replaced with “onto”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26, 28-33 and 35-38 are rejected under 35 U.S.C. 112(a) because while the specification, is enabling for:
treating a post infection skin condition caused by a double stranded DNA virus from a Papillomaviridae family, comprising administering a composition comprising an anionic or amphoteric surfactant selected from the group consisting of:
sodium lauryl sulphate, sodium dodecyl sulphate, potassium dodecyl sulphonate, sodium dodecyl benzene sulphonate, sodium salt of lauryl polyoxyethylene sulphate, lauryl polyethylene oxide sulfonate, dioctyl ester of sodium sulphosuccinic acid or sodium lauryl sulphonate, ammonium lauryl sulfate, sodium 2-ethylhexyl sulfate, sodium octyl sulfate, and lithium lauryl sulfate or a pharmaceutically acceptable salt thereof, or a combination thereof,

the specification does not reasonably provide enablement for: 
treating a post infection skin condition caused by a double stranded DNA virus from a Papillomaviridae family, comprising administering a composition comprising any amphoteric surfactant without limit.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
            1. The nature of the invention
            2. The state of the prior art
            3. The predictability or lack thereof in the art
            4. The amount of direction or guidance present
            5. The presence or absence of working examples
            6. The breadth of the claims
            7. The quantity of experimentation needed, and
            8. The level of skill in the art

The Nature of the Invention
The invention is a method of treating a post infection skin condition caused by a double stranded DNA virus from a Papillomaviridae family, comprising administering a composition comprising an anionic or amphoteric surfactant. According to the specification, the surfactant has anti-viral activity towards certain DNA type viruses. See, e.g., page 3. 
The State of the Prior Art and the Predictability or lack thereof in the art
The claimed treatment method is physiological in nature. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and the physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The prior art commonly describes treating viruses, such as HPV, using compositions comprising surfactants, wherein the surfactant is not the active ingredient. There are limited reports in the prior art of therapeutic compositions comprising anti-viral surfactants for treating papilloma viruses.
Direction or Guidance Present and Presence or Absence of Working Examples
The specification teaches “a surfactant, or a pharmaceutically acceptable salt or stereoisomer thereof, is provided for post infection treatment of a double stranded DNA skin virus from the Herpesviridae or Papillomaviridae families” (p. 4, lines 1-3). “The double stranded DNA virus [] treatable by the surfactant may include the human papilloma virus []” (p. 9, lines 8-9). “[I]t is believed the compounds and the formulations [] have a twofold inhibitory effect: it is believed that they bind to the virus, to competitively inhibit virus mediated infection [] and [] can also inhibit viral fusion [] by inhibition of the viral multiplication cycle” (p. 11, lines 7-13). From these excerpts it is clear that the invention pertains to anti-viral surfactants and compositions thereof for treating the aforementioned skin infections.
With respect to specific examples of anionic and amphoteric surfactants, the specification discloses surfactants of formula (I) to (XXIII) (p. 4) as well as the surfactants listed below (p. 9). There is no additional disclosure or examples of any other types of amphoteric surfactants outside of this list:
sodium lauryl sulphate, sodium dodecyl sulphate, potassium dodecyl sulphonate, sodium dodecyl benzene sulphonate, sodium salt of lauryl polyoxyethylene sulphate, lauryl polyethylene oxide sulfonate, dioctyl ester of sodium sulphosuccinic acid or sodium lauryl sulphonate, ammonium lauryl sulfate, sodium 2-ethylhexyl sulfate, sodium octyl sulfate, and lithium lauryl sulfate.


The Quantity of Experimentation Needed and the Level of Skill in the Art
A PHOSITA would need to conduct a burdensome quantity of in vitro and/or in vivo experiments in order to determine which amphoteric surfactants exhibit the desired inhibitory or anti-viral activity. Note that in University of Rochester v G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue. Applicant’s scope in the instant claims far exceeds this number given that ALL amphoteric surfactants are encompassed. The quantity of experimentation would be undue when faced with the task of testing all presently known amphoteric surfactants for anti-viral activity, which activity is unpredictable. The specification must teach how to make and use the claimed invention, not how to figure out for oneself how to make and use invention. For at least the reasons above, it would require undue experimentation for one of ordinary skill in the pertinent art to make and use any amphoteric surfactant that is not sufficiently described in the disclosure. 
This rejection may be overcome by amending line 4 of claim 26 to recite “the anionic or amphoteric surfactant is selected from…” or “the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether “the surfactant” in lines 1-2 of claim 30 refers to the amphoteric surfactant, the anionic surfactant or both. If referring to the amphoteric surfactant, it is unclear how the limitation “further comprises a hydrophilic moiety” is expected to limit the surfactant because there is no mention of what the amphoteric surfactant initially comprises. If referring to the anionic surfactant, the limitation renders the claim indefinite because the anionic surfactant is selected from a closed group of species according to claim 26. The species cannot be optionally substituted by additional functionalities or moieties. Therefore, it is unclear how the anionic surfactants could structurally embrace a “further” hydrophilic moiety when the surfactant structure is fully defined by claim 26.
For the purposes of applying prior art the claim is construed as encompassing an anionic or amphoteric surfactant that contains a hydrophilic moiety selected from the group consisting of a carbonate, a sulfonate, and a sulfate.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35 is drawn to “topically administering” the composition of claim 26. Claim 26 (last line) requires that the “composition is administered on to an area of affected skin 3 to 14 times weekly.” Since the Specification does not clearly define “topically administering”, the ordinary meaning of the word is used for claim construction. See MPEP 2111.01. According to the Medical Dictionary of Health Terms by Harvard Health Publications1, “topical” is defined as “[p]ertaining to an external surface of the body, such as the skin, mouth, vagina, or anus; often used to describe the administration of medicine that is applied directly to such a surface.” Page 14. This definition is consistent with the Specification, which states the invention can “applied topically to ensure local action and eliminates the potential side effects associated with oral or systemic administration.” Specification p. 20 ll 1-3. In view of the ordinary meaning of the term “topical”, the limitation that the “composition is administered on to an area of affected skin” is construed as being equivalent to “topically administering” the composition onto the affected area. Therefore, the step of “topically administering” according to claim 35 does not further limit the method of claim 26.
This rejection may be overcome by cancelling claim 35 or by adding an appropriate narrowing embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-31, 33 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. CN 102688300 A (pub. 9/26/2012). See English machine translation for citations referenced below.
Zhang et al. teach a method of treating warts (e.g., flat warts, common warts, palmar plantar warts, etc.) caused by HPV infection. Zhang p. 1. The method involves administering a pharmaceutical composition comprising gold buckwheat and Qinpi extracts, glycerin or glyceryl monostearate, and sodium lauryl sulfate or sodium dodecyl sulfate, for example, depending on the type of dosage form. The different dosage forms include ointments, creams, gels and aerosol. All examples contained 10 g of the sulfate per 1000 g of composition (i.e., 1% wt/wt). See Examples 13, 14, 25 and 26. In Example 8, the pharmaceutical gel was topically applied “once every other day” onto mice. In Example 9, the pharmaceutical ointment was topically applied to rabbits once a day for 7 days.
Regarding claims 26, 28-29, 35, 36 and 38, Zhang et al. anticipates the claimed method of treating a skin condition, such as flat warts, common warts, or palmar plantar warts caused by HPV infection, wherein the method comprises topically administering an ointment, cream, or gel comprising 1% of sodium lauryl sulfate or sodium dodecyl sulfate once a day (7 times weekly) or once every other day (3 times weekly).
Regarding claim 30, since the claim is indefinite (see above), for the purposes of applying prior art the claim is construed as encompassing a surfactant that contains a hydrophilic moiety selected from the group consisting of a carbonate, a sulfonate, and a sulfate.  As such, the claim reads on a surfactant comprising a sulfate.
Regarding claims 31 and 33, the composition further comprises a polyol compound, such as glycerin or glyceryl monostearate.
Regarding claim 37, the composition is administered onto affected skin once a day by spreading.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 26, 28-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Purushotham et al. Int. J. Res. Pharm. Chem. 2011, 1, 637-640 in view of Micromedex Drugs and Supplements. Salicylic Acid (Topical Route). Mayo Clinic. Sept. 07, 2015 [online], [retrieved on Jan. 27, 2022]. Retrieved from the Internet Archive: <http://web.archive.org/web/20150907234351/http://www.mayoclinic.org/drugs-supplements/ /salicylic-acid-topical-route/description/drg-20066030?p=1>.
Purushotham et al. uses salicylic acid ointment sticks for treating common warts caused by HPV. See, e.g., Abstract, and p. 638. The sticks comprise 0.92 mg of sodium lauryl sulphate and 11.04 mg of propylene glycol according to Table 1 (shown below). Formulation MS1, for example, contained 95.4 mg of ingredients, wherein sodium lauryl sulphate made up 0.96% by weight ((0.92/95.4)x100) of the composition.

    PNG
    media_image11.png
    338
    571
    media_image11.png
    Greyscale

The ointment is applied topically to the infected skin. See, e.g., p. 638 (Introduction). See also p. 639, wherein the “Primary skin irritation test” involved a one-time application. 
Compared to the instant claims, Purushotham teaches the same method except for the frequency of application (i.e., 3 to 14 times weekly)
Micromedex teaches treating common warts and plantar warts using salicylic acid. The medicine should be used as directed by a doctor. The salicylic acid may be in the form of a cream, lotion, ointment, pad or plaster. Dosaging varies based on the patient. “The amount of medicine [] depends on the strength of the medicine. Also, the number of doses [], the time allowed between doses [] depend on the medical problem.” For example, the plaster product may be applied every 24 to 48 hours as needed. A topical solution may be applied 1 to 3 times daily. A 3-10% salicylic acid ointment may be used as needed. See pp. 10-14.
A PHOSITA would have found it obvious, as a matter of routine experimentation, to adjust the number of daily applications according to a patient’s specific need. Based on Micromedex, the medication may be applied once a day or every other day, for example. Since the effectiveness of the salicylic acid treatment will depend on the frequency of application, a PHOSITA would optimize this variable to improve treatment outcome. Therefore, it would have been obvious to administer Purushotham’s pharmaceutical composition 1 to 3 times daily, or 3 to 14 times weekly. This renders unpatentable the claimed invention as outlined below:
	Claims 26 and 29, wherein a post infection skin condition caused by HPV is treated by administering to an individual in need thereof a composition comprising 0.96 wt% of sodium lauryl sulphate.
	Claim 28, wherein the skin condition includes common warts or plantar warts.
	Claim 30, wherein the surfactant contains a sulfate moiety.
	Claims 31-33, wherein the composition further comprises a polyol compound (and/or a cross-linked polyacrylate polymer), such as salicylic acid or propylene glycol.
	Claims 35-38, wherein the composition is administered 1 to 3 times daily be spreading an ointment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 26, 29-30, and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-23, 26-29, and 31-38 of copending Application No. 16/314,236 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a method of treating pre-cancerous conditions of the cervix/anogenital region caused by HPV, wherein the method comprises administering (once daily) an anionic or amphoteric surfactant such as sodium lauryl sulfate, sodium dodecyl sulfate, and potassium dodecyl sulfate, for example. See, e.g., claims 28 and 38. The surfactant may present in an amount between 0.3-5% by weight of the composition, which may be provided in various forms, including a gel, cream, ointment or solution. See, e.g., claims 33 and 35.
The reference application teaches the instant method according to claims 26, 29-30, and 35-38, wherein a post infection skin condition caused by HPV is treated by administering to an individual in need thereof a composition comprising 0.3-5% by weight of a surfactant, such as sodium lauryl sulfate, sodium dodecyl sulfate, and potassium dodecyl sulfate, for example. The composition is administered topically (i.e., by spreading) once daily, or 7 times weekly in the form of a gel, cream, ointment or solution, for example. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 26, 29-31, 33 and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-19 of copending Application No. 16/618,597 (reference application) in view of Nordenvall et al. Intl. J. Cancer 2006, 119, 888-893 and Howett et al. Antimicrob. Agents Chemother. 1999, 43, 314-321.
The ‘597 application teaches a method of treating of pre-cancerous conditions of the cervix/anogenital region by administering a composition comprising a surfactant, such as sodium dodecyl sulfate (e.g., claims 1, 9, 19, etc.). The composition can be in various forms, such as a cream or gel (e.g., claims 10-11) and can further comprise a polyol compound and/or a cross-linked polyacrylate polymer (claim 11). In one embodiment, the surfactant is between 0.3-5% by weight of the composition (claim 15). In another embodiment, the composition is administered to the affected area 1 to 3 times daily (claim 17).
The claims of the ‘597 application do not specifically teach a post infection skin condition caused by a Papillomaviridae, such as HPV. 
Nordenvall et al. teach a cancer risk associated with condylomata acuminata (i.e., anogenital warts), which is caused by HPV. Since condylomata acuminata is a pre-cancerous condition of the cervix/anogenital region, a PHOSITA would have had reason to apply the method of ‘597 for treating condylomata acuminata. A PHOSITA would have had a reasonable expectation of success because, according to Howett et al., it is well known that sodium dodecyl sulfate can be used to treat HPV-related conditions. See, e.g., Table 4, p. 317 and 320.
In view of the combined teachings cited above, the claimed invention (outlined below) would have obvious over the copending claims. 
Claims 26, 28-31, 33, 35, and 37 wherein condylomata acuminata (i.e., anogenital warts) caused by HPV treated by topically administering to an individual, 1 to 3 times daily (i.e., 7 to 21 times weekly), a composition comprising a surfactant, such as sodium dodecyl sulphate, and polyol or cross-linked polyacrylate polymer, and wherein the surfactant is between 0.3-5% by weight of the composition (i.e., falling within the claimed range of 0.3 to 10%).
Claims 36-38, wherein the composition is in the form of a cream or gel, for example, that is administered 1 to 3 times daily by spreading.
Administration of the composition 7-21 times weekly by spreading renders obvious the claimed range of 3-14 times weekly because the ranges overlap and a PHOSITA would have found it obvious as a matter of routine experimentation to optimize the administration frequency so as to arrive at a range within the scope of the claim while having a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 26, 29-31, 33 and 35-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-30 of copending Application No. 17/484,494 (reference application) in view of Nordenvall et al. Intl. J. Cancer 2006, 119, 888-893 and Howett et al. Antimicrob. Agents Chemother. 1999, 43, 314-321.
The ‘494 application teaches a method of treating of pre-cancerous conditions of the cervix/anogenital region by administering a composition comprising a surfactant, such as sodium dodecyl sulfate (e.g., claims 19, 20, etc.) or sodium lauryl sulfate (e.g., claim 30) which are obvious variants of each other. The composition can be in various forms, such as a cream or gel (e.g., claim 21) and can further comprise a polyol compound and/or a cross-linked polyacrylate polymer (claim 23). In one embodiment, the surfactant is between 0.3-5% by weight of the composition (claim 26). In another embodiment, the composition is administered once per day (claim 29).
The claims of the ‘494 application do not specifically teach a post infection skin condition caused by a Papillomaviridae, such as HPV. 
Nordenvall et al. teach a cancer risk associated with condylomata acuminata (i.e., anogenital warts), which is caused by HPV. Since condylomata acuminata is a pre-cancerous condition of the cervix/anogenital region, a PHOSITA would have had reason to apply the method of ‘494 for treating condylomata acuminata. A PHOSITA would have had a reasonable expectation of success because, according to Howett et al., it is well known that sodium dodecyl sulfate can be used to treat HPV-related conditions. See, e.g., Table 4, p. 317 and 320.
In view of the combined teachings cited above, the claimed invention (outlined below) would have obvious over the copending claims. 
Claims 26, 28-31, 33, 35, 37 wherein condylomata acuminata (i.e., anogenital warts) caused by HPV treated by topically administering to an individual, once a day (i.e., 7 times weekly), a composition comprising a surfactant, such as sodium dodecyl sulphate, and polyol or cross-linked polyacrylate polymer, and wherein the surfactant is between 0.3-5% by weight of the composition (i.e., falling within the claimed range of 0.3 to 10%).
Claims 36-38, wherein the composition is in the form of a cream or gel, for example, that is administered daily by spreading.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion  
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        11 Harvard Health Publications, Harvard Medical School, Medical Dictionary of Health Terms: Q-Z. Sept. 5, 2015 [online], [retrieved on Jan. 26, 2022]. Retrieved from the Internet Archive: <http://web.archive.org/web/20150905153829/http://www.health.harvard.edu/q-through-z>.